OPINION OF THE COURT
Appellee filed a complaint against “Jefferson Ward, Inc.” basically alleging an unlawful termination of employment.
The trust name of the corporation is not “Jefferson Ward Inc.” but is correctly named “Jefferson Stores Inc.”.
Service was affected upon a Mr. Mike Woodbee, the Operations Manager at the Homestead Jefferson Store. Mr. Woodbee is an employee of Jefferson Stores Inc.
Mr. Woodbee was not the General Manager of the store, nor is he an officer of the corporation.
After being served with the summons and complaint, Woodbee never forwarded the documents to Jefferson Stores Inc. corporate claims manager or any other person authorized to accept service.
*119Following the standard time period allowed for an answer to a complaint, appellee filed a Motion for Default which was granted and entered by the Clerk and subsequently a Default Final Judgment was entered by the court for the full amount in the complaint.
Appellant appealed from a Final Judgment alleging insufficiency of process in service among other claims.
We agree with appellant and reverse.
Service in this case was had upon an employee of “Jefferson Stores Inc.” not “Jefferson Ward Inc.”.
Having designated the wrong name of the defendant corporation in a law suit, service upon an employee of another named corporation is insufficient service.
Reversed and remanded for further action by the trial court.